                         Case 3:17-cv-03022-JST Document 500 Filed 03/01/19 Page 1 of 7


                   1    [Counsel identified on signature page]

                   2

                   3

                   4

                   5

                   6

                   7

                   8
                                                        UNITED STATES DISTRICT COURT
                   9
                                                   NORTHERN DISTRICT OF CALIFORNIA
               10
                                                             SAN FRANCISCO DIVISION
               11

               12
                        EOLAS TECHNOLOGIES                               Case No: 3:17-cv-03022-JST-JSC
               13       INCORPORATED,
                                                                         [PROPOSED] ORDER SETTING
               14                               Plaintiff,               BRIEFING SCHEDULE

               15               v.

               16       AMAZON.COM, INC.,

               17                               Defendant.

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
                       Case No. 3:17-cv-03022-JST-JSC                                      [PROPOSED] ORDER SETTING
ATTORNEYS AT LAW
 SILICON VALLEY
                                                                                                 BRIEFING SCHEDULE
                         Case 3:17-cv-03022-JST Document 500 Filed 03/01/19 Page 2 of 7


                   1           Pursuant to the Court’s Order dated February 21, 2019 (Dkt. 497), Amazon.com, Inc.

                   2   (“Amazon”) and Google LLC (“Google”) (collectively, “Defendants”) file this Proposed Order for

                   3   the briefing schedule for determining an appropriate remedy related to the patent prosecution bar.

                   4   The parties met and conferred, but could not agree on a briefing schedule. The competing sched-

                   5   ules are in the table below:

                   6
                                                                    Amazon & Google
                   7                          Event                                            Eolas Position
                                                                       Position
                   8
                                 Amazon/Google Opening Brief           April 11, 2019           April 2, 2019
                   9

               10                    Eolas Responsive Brief             May 9, 2019            April 30, 2019

               11
                                  Amazon/Google Reply Brief            May 30, 2019             May 9, 2019
               12

               13                                                                            At Court’s earliest
                                             Hearing                   June 20, 2019
                                                                                                convenience
               14

               15

               16              As the Court is aware, this briefing addresses what may be a case-dispositive protective
               17      order violation. Defendants’ proposal and Eolas’s proposal differ only slightly, with Defendants
               18      seeking nine extra days for briefing (not weeks or months) on an issue that has been pending for
               19      quite some time. Defendants respectfully submit that their proposed schedule is reasonable un-
               20      der the circumstances.
               21              First, depositions will be complete on March 5, 2019. Defendants will then need to distill
               22      the testimony from eight depositions, and coordinate between two companies and their outside and
               23      in-house counsel, to prepare a brief that addresses this important issue. Defendants’ additional
               24      nine days versus Eolas’s proposed schedule will allow enough time for Defendants to coordinate
               25      their briefing for the Court. During discussions over the schedule, Eolas’s only reason for making
               26      Defendants’ brief due nine days earlier is that “[t]he issue has labored for two years, and needs to
               27      be brought to resolution.” Defendants too want a resolution. But there is no need to rush this
               28
                       Case No. 3:17-cv-03022-JST-JSC                                          [PROPOSED] ORDER SETTING
ATTORNEYS AT LAW
 SILICON VALLEY                                                          1                           BRIEFING SCHEDULE
                         Case 3:17-cv-03022-JST Document 500 Filed 03/01/19 Page 3 of 7


                   1   issue, which has had extensive discovery and battles over attorney-client privilege and work-prod-

                   2   uct over many months. The nine extra days will not prejudice Eolas, whose patent has expired and

                   3   requests a hearing only at the Court’s convenience.

                   4           Second, Eolas’s plan to limit Defendants to only nine days for their reply brief is unwork-

                   5   able. Again, due to the need to coordinate among the Defendants and their attorneys, Defendants

                   6   respectfully request the three weeks built into Defendants’ schedule for a reply. Third, Defendants

                   7   would like to schedule the hearing for June 20. Amazon’s lead counsel, who has handled nearly

                   8   every hearing with Judge Corley on this issue, is lead counsel in a case in the Southern District of

                   9   California with a jury trial scheduled for May 13 through roughly May 30. Google’s counsel’s

               10      lead attorney handling these issues has a family conflict on June 6, and the Court is unavailable on

               11      June 13. All counsel appear to be available on June 20; Eolas did not specify any conflict when

               12      that date was suggested by Defendants.

               13

               14      DATED: March 1, 2019                  Respectfully submitted,

               15
                                                             By /s/ Richard G. Frenkel
               16
                                                             DOUGLAS E. LUMISH, Bar No. 183863
               17                                            doug.lumish@lw.com
                                                             RICHARD G. FRENKEL, Bar No. 204133
               18                                            rick.frenkel@lw.com
                                                             JEFFREY G. HOMRIG, Bar No. 215890
               19                                            jeff.homrig@lw.com
                                                             NICHOLAS YU, Bar No. 298768
               20                                            nicholas.yu@latham.com
                                                             LATHAM & WATKINS LLP
               21                                            140 Scott Drive
                                                             Menlo Park, CA 94025
               22                                            Telephone: (650) 328-4600
                                                             Facsimile: (650) 463-2600
               23
                                                             JOSEPH H. LEE, Bar No. 248046
               24                                            joseph.lee@lw.com
                                                             LATHAM & WATKINS LLP
               25                                            650 Town Center Drive, 20th Floor
                                                             Costa Mesa, CA 92626-1925
               26                                            Telephone: (714) 540-1235
                                                             Facsimile: (714) 755-8290
               27
                                                             AMIT MAKKER, Bar No. 280747
               28                                            amit.makker@lw.com
                       Case No. 3:17-cv-03022-JST-JSC                                          [PROPOSED] ORDER SETTING
ATTORNEYS AT LAW
 SILICON VALLEY                                                          2                           BRIEFING SCHEDULE
                         Case 3:17-cv-03022-JST Document 500 Filed 03/01/19 Page 4 of 7


                   1                                    LATHAM & WATKINS LLP
                                                        505 Montgomery Street, Suite 2000
                   2                                    San Francisco, CA 94111-6538
                                                        Telephone: (415) 395-8034
                   3                                    Facsimile: (415) 395-8095

                   4                                    MELISSA ARBUS SHERRY (pro hac vice)
                                                        melissa.sherry@lw.com
                   5                                    ELANA NIGHTINGALE DAWSON (pro hac vice)
                                                        elana.nightingaledawson@lw.com
                   6                                    LATHAM & WATKINS LLP
                                                        555 Eleventh Street, Suite 1000
                   7                                    Washington, DC 20004-1304
                                                        Telephone: (202) 637-2200
                   8                                    Facsimile: (202) 637-2201

                   9                                    JENNIFER H. DOAN (pro hac vice)
                                                        jdoan@haltomdoan.com
               10                                       JOSHUA R. THANE (pro hac vice)
                                                        jthane@haltomdoan.com
               11                                       J. RANDY ROESER(pro hac vice)
                                                        rroeser@haltomdoan.com
               12                                       HALTOM & DOAN
                                                        6500 Summerhill Road, Suite 1000
               13                                       Texarkana, TX 75503
                                                        Telephone: (903) 255-1000
               14                                       Facsimile: (903) 255-0800

               15                                       GRANT KINSEL, Bar No. 172407
                                                        gkinsel@perkinscoie.com
               16                                       PERKINS COIE, LLP
                                                        1203 3rd Street, 39th Floor
               17                                       Seattle, WA 98112
                                                        Telephone: (206)-395-316
               18                                       Facsimile: (206) 359-9000

               19                                       Counsel for Defendant
                                                        AMAZON.COM, INC
               20

               21                                       By /s/ Carl G. Anderson
                                                        QUINN EMANUEL URQUHART & SULLIVAN, LLP
               22                                       Charles K. Verhoeven (CA Bar No. 170151)
                                                        David A. Perlson (CA Bar No. 209502)
               23                                       Carl G. Anderson (CA Bar No. 239927)
                                                        Michael D. Powell (CA Bar No. 202850)
               24                                       Lindsay M. Cooper (CA Bar No. 287125)
                                                        Felipe Corredor (CA Bar No. 295692)
               25                                       qe-eolas@quinnemanuel.com
                                                        50 California Street, 22nd Floor
               26                                       San Francisco, CA 94111
                                                        Telephone: 415-875-6600
               27                                       Facsimile: 415-875-6700

               28                                       QUINN EMANUEL URQUHART & SULLIVAN, LLP
                       Case No. 3:17-cv-03022-JST-JSC                                 [PROPOSED] ORDER SETTING
ATTORNEYS AT LAW
 SILICON VALLEY                                                   3                         BRIEFING SCHEDULE
                         Case 3:17-cv-03022-JST Document 500 Filed 03/01/19 Page 5 of 7


                   1                                    Miles Freeman (CA Bar No. 299302)
                                                        qe-eolas@quinnemanuel.com
                   2                                    865 S. Figueroa St., 10th Floor
                                                        Los Angeles, CA 90017
                   3                                    Telephone: 213-443-3000
                                                        Fax: 213-443-3100
                   4
                                                        Attorneys for Defendant
                   5                                    GOOGLE LLC

                   6

                   7

                   8

                   9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
                       Case No. 3:17-cv-03022-JST-JSC                                [PROPOSED] ORDER SETTING
ATTORNEYS AT LAW
 SILICON VALLEY                                                    4                       BRIEFING SCHEDULE
                         Case 3:17-cv-03022-JST Document 500 Filed 03/01/19 Page 6 of 7


                   1                                         ATTESTATION

                   2

                   3           I, Richard Frenkel, am the ECF user whose user ID and password authorized the filing of

                   4   this document. Under Civil L.R. 5-1(i)(3), I attest that all signatories to this document have con-

                   5   curred in this filing.

                   6   DATED: March 1, 2019                          /s/       Richard G. Frenkel
                                                                               Richard G. Frenkel
                   7

                   8

                   9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
                       Case No. 3:17-cv-03022-JST-JSC                                          [PROPOSED] ORDER SETTING
ATTORNEYS AT LAW
 SILICON VALLEY                                                            5                         BRIEFING SCHEDULE
                         Case 3:17-cv-03022-JST Document 500 Filed 03/01/19 Page 7 of 7


                   1                                       [PROPOSED] ORDER
                   2
                               Before the Court is Plaintiff Eolas Technologies Inc.’s and Defendants Amazon.com, Inc.’s
                   3
                       (“Amazon”) and Google LLC’s (“Google”) competing briefing schedules for determining an ap-
                   4
                       propriate remedy related to the patent prosecution bar. The Court concludes that Defendants’
                   5
                       proposed schedule is the most reasonable and hereby ORDERS the following briefing schedule:
                   6

                   7                                     Event                           Date
                   8                         Amazon/Google Opening Brief            April 11, 2019
                   9
                                                 Eolas Responsive Brief              May 9, 2019
               10
                                              Amazon/Google Reply Brief              May 30, 2019
               11
                                                        Hearing                      June 20, 2019
               12

               13
                               IT IS SO ORDERED.
               14

               15

               16
                       DATED:
               17                                                             JON S. TIGAR
                                                                              United States District Judge
               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
                       Case No. 3:17-cv-03022-JST-JSC                                           [PROPOSED] ORDER SETTING
ATTORNEYS AT LAW
 SILICON VALLEY                                                           6                           BRIEFING SCHEDULE
